DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

2.	 The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	Claims 1-7 discloses limitations that invoke 35 U.S.C. 112, sixth paragraph under the analysis described in MPEP 2181.
3-Prong Analysis:
Prong (A):
In accordance with the MPEP, Prong (A) requires:
the claims limitation use the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning ("unit")) for performing the claimed function ....
The examiner finds that claims 1-7 use the term "unit", therefore satisfying the Prong (A) of the 3-Prong analysis: 

Prong (B):

In accordance with the MPEP, Prong (B) requires:

       (B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" ....
Based upon a review of claims 1-7, the examiner finds that the terms "unit" is modified by functional language linked by transition word "configure to acquire"; "configure to specify"; "configure to store"; "configure to extract”, “configure to output”, therefore satisfying the Prong (B) of the 3-Prong analysis.
Prong (C):

In accordance with the MPEP, Prong (C) requires:

       (C)	the term "that" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Based upon a review of the claims 1-7 along with the Specification, the Examiner finds that "unit" does have sufficient structure for performing the entire claimed function that is set forth within "unit". Because the "unit" within the claims does contain sufficient structure for performing the entire
claimed function (See Figs. 1-5 of the Drawings), the examiner concludes that the cited "acquisition unit”, “specifying unit”, “storage unit” and “extraction unit”, in the above claims do not meet invocation Prong (C) of the 3-Prong analysis. Therefore, claims 1-7 does not call for a 35. USC 112(b) rejection.
Claim Objections
4.	Claims 3,4,5,6, are objected to because; the claimed features “… extract a captured image to be
specified based …” and/or “… extract, as the captured image to be specified …” in the above claims is not clear, and causes confusion in terms of, what applicant consider as specified. Therefore the claim as whole consider to be vague. Appropriate correction is required.
Claim Rejections - 35 USC § 103
5.	in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1,2,6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Garden et al. (US 2020/0090226) in view of Toshiyuki et al. (US 2018/0115749). 
	Regarding claim 1, Garden teaches a clothing information acquisition system, comprising; an acquisition unit configured to acquire a captured image obtained by capturing an image of an outside of a vehicle by an in-vehicle camera (e.g., figs. 1a-2, abstract, paragraphs 0005,0064-0065), and location information on a location at which the image is captured (e.g., abstract, paragraph 0064), a specifying unit configured to specify clothing information of a person included in the captured image (e.g., paragraphs 0121,0123,0329,0332).

	Toshiyuki in the same field of endeavor (e.g., figs. 1-2 and 4-5, paragraphs 0044,0045,0055) teaches the storage for storing the specified clothing information in association with the location information.
	In view of the above, it would have been obvious before the effective filing date of the claimed
invention to a person having ordinary skill in the art to modify the teaching of Toshiyuki, into the context sensitive system of Garden, in order to prevent erroneous determination, as suggested by the reference, paragraph 0005.
	Regarding claim 2, the combination of Garden and Toshiyuki teach the clothing information acquisition system according to claim 1, further comprising; an extraction unit configured to extract a captured image in which the clothing information is to be specified by the specifying unit (e.g., figs. 4-5, paragraphs 0042,0045 of ‘749), wherein the specifying unit is configured to specify clothing information of a person included in the captured image extracted by the extraction unit (e.g., paragraphs 0121,0123,0329 of ‘226, also figs. 4-5, paragraphs 0045,0055,0060 of ‘749).
	Regarding claim 6, the combination of Garden and Toshiyuki teach the clothing information acquisition system according to claim 2, wherein, the acquisition unit is configured to acquire weather information according to a location of the vehicle when the in-vehicle camera captures the image (e.g., paragraphs 0091,0098,0104 of ‘226), and the extraction unit is configured to extract a captured image to be specified based on the weather information when the image is captured (e.g., paragraphs 0091,0098,0104 of ‘226).
	Regarding claim 8, the limitations claimed is substantially similar to claim 1 above, therefore the ground for rejecting claim 1 also applies here.
s 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Garden et al. (US 2020/0090226) in view of Toshiyuki et al. (US 2018/0115749) further in view of Mandai et al. (US 2021/0122294).
	Regarding claim 3, the combination of Garden and Toshiyuki teach the clothing information acquisition system according to claim 2, including detection of speed of movement of people (e.g., paragraphs 0091-0092,0098 of Garden).
	Garden fails to acquire vehicle speed information of the vehicle when the in-vehicle camera
captures the image, and the extraction unit is configured to extract a captured image to be specified based on the vehicle speed information.
	Mandai in the same field of endeavor (e.g., figs. 1-6, paragraphs 0002,0012,0053-0054,0069 of ‘294) acquires vehicle speed information of the vehicle when the in-vehicle camera captures the image, and extract a captured image.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Mandai, into the context sensitive system of Garden, in order to acquire vehicle information.
	Regarding claim 4, the combination of Garden and Mandai teach the clothing information acquisition system according to claim 3, wherein the extraction unit is configured to extract, as the captured image to be specified, a captured image at a predetermined vehicle speed or less (e.g., vehicle speed judgment in paragraphs 0067-0070 of ‘294).
9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Garden et al. (US 2020/0090226) in view of Toshiyuki et al. (US 2018/0115749) further in view of Nakasho et al. (US 2020/0031283).
	Regarding claim 5, the combination of Garden and Toshiyuki teach the clothing information acquisition system according to claim 2, wherein the acquisition unit is configured to display of context 
	Garden is silent in regards to, acquire inclination information of the vehicle when the in-vehicle camera captures the image, and the extraction unit is configured to extract a captured image to be specified based on an inclination angle of the vehicle in a pitch direction.
	Nakasho in the same field of periphery monitoring system (e.g., figs. 1-4,9 and 11, paragraphs 0059,0065,0069,0136,0138) teaches the above acquiring inclination information.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Nakasho, into the context sensitive system of Garden, in order to determine the vehicle condition, whether the vehicle is on a horizontal road surface or on an inclined plane, as suggested by the reference.
10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Garden et al. (US 2020/0090226) in view of Toshiyuki et al. (US 2018/0115749) further in view Beckham (US 2017/0011452).
	 Regarding claim 7, the combination of Garden and Toshiyuki teach the clothing information acquisition system according to claim 1, wherein the acquisition unit is configured to display of context sensitive information based on received sensor data and/or processed sensor data (e.g., abstract of ‘226).
	Garden fails to teach, an acceptance unit configured to acquire destination information of a user, a generation unit configured to generate outfit coordination information to be suggested to the user based on the clothing information corresponding to the destination information, and an output unit configured to output the generated outfit coordination information.
	Beckham in the field of outfit planning management (e.g., figs. 25-27, abstract, paragraphs 0003-0004,0048,0049,0052,0057,0060,0074 and 0227)  teaches outfit planning and suggestion based on 
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Beckham, into the context sensitive system of Garden, for the purpose of outfit planning for travelling to desired destination, as suggested by the reference in the above paragraphs.
Contact
 11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.